Case 2:18-cv-07434-JS-ARL Document 42 Filed 08/19/19 Page 1 of 3 PagelD #: 623

IN thee ce
U.S. DISTRICT COURT E.D.N.Y.

A 19, 2019
ees 4 MG19208 x

Honorable Joanna Seybert U.S.D.J!

United States District Court, E.D.N.Y. LONG ISLAND- OFFICE
100 Federal Plaza

Central Islip, NY 11772

RE: Plaintiff’s Reply in Opposition to Defendants’ Letter Motion Requesting Pre Trial
Conference on Defendants’ Motion To Dismiss Plaintiff's Second Amended Complaint
RE:Danielle Sutton’ vs. Stony Brook University, Nicole Galante in her Individual and Official
capacities, Charles Taber in his Individual and Official Capacities, Samuel L. Stanley, Jr. in his
Individual and Official capacities. 18- CV - 07434 (JS) (ARL)

Dear Judge Seybert:

I am the Plaintiff in the above referenced case. I hereby object and oppose Defendants’ Letter
Motion for Pre Trial Motion Conference to Dismiss Second Amended Complaint.

I was a graduate student in good academic standing arbitrarily, in bad faith, abruptly yanked out
(suspended) of my Student Teaching Internship in the middle of my final semester without a
hearing or proper notice and, shortly thereafter, fraudulently expelled for refusing to sign the
Program Director’s (Galante) discriminatory illegal contract. The dismissal was non academic. It
was retaliation for speaking out about harassment from my 70 year old male supervisor and his
demands to breakfast, privately, off campus at hotels. Breakfasts were not part of the curriculum.
I completed all Degree coursework. The last semester was for state certification only with a
companion seminar. Defendants violated policies, federal law and massively abused their power.

Contrary to what Defendants say, this court can readmit/award degrees when, as in my case,
policy is not followed, see Kantor vs. Schmidt 423 N.Y.S. 2d 208 (N.Y. App. Div. 1979 and
Matter of Scott McConnell v LeMoyne College, Appellate Div. NY 4th Dept., 2006.) Defendants
actions were retaliatory, personal and violated policy and procedure. In Alcorn v. Vaksman, 877
S.W.2d 390 (1994) the Texas Appeals Court ordered a public university to readmit an expelled
graduate student it “intentionally harm[ed] [Vaksman] solely because of personal disagreements
or grievances wholly apart from academic considerations," Although Stanley and Taber have
resigned, their successors can readmit me and award my degree. See Fed. R. Civ. P. 25(d).
JURISDICTION/NO IMMUNITY: Defendants are sued under 42 U.S.C. Section 1983
“holding that state officials sued in their individual capacities are “persons” for purposes of §
1983”, When the right is so “clearly established” that a “reasonable official would understand
that what he is doing violates that right.” Anderson v. Creighton, 483 U.S. 635, 640, 107 S.Ct.
3034, 3039, 97 L.Ed.2d 523 (1987); Defendants cannot claim immunity: when they violated
“clearly established statutory or constitutional rights of which a reasonable person would have
known.” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). “Of course a state official in his or
her official capacity, when sued for injunctive relief, would be a person under § 1983 because
 official-capacity actions for prospective relief are not treated as actions against the State." Will,
491 US. at 71 n. 10, 109 S. Ct. at 2311 n. 10, 105 L. Ed. 2d at 58, n. 10 (citing Kentucky v.
Graham, 473 U.S. 159, 167, n. 14, 105 S. Ct. 3099, 3106, n. 14, 87 L. Ed. 2d 114 (1985).) See
also Torres v. City University of New York, 1991 WL 143359, 1991 U.S. Dist. LEXIS 9977
(S.D.N.Y.1991). Defendants acted in bad faith outside the scope of their Cee and are not

RECEI

AUG 19 2019 ;
EDNY PRO SE OFFICE
Case 2:18-cv-07434-JS-ARL Document 42 Filed 08/19/19 Page 2 of 3 PagelD #: 624

immune. I wrote to Stanley, and he received three letters from TheFire.Org that I had been
denied documents relevant to my defense. See Colon v. Coughlin, 58 F.3d 865, 873 (2d
Cir.1995) “deliberate indifference to the rights of inmates by failing to act on information
indicating that unconstitutional acts were occurring. “ Id. (quoting Williams v. Smith, 781 F.2d
319, 323-24 (2d Cir.1986)). Stanley aided and abetted wrongdoing and is liable. SEE see
Edwards v Jericho Union Free Sch. Dist., 904 F Supp 2d 294, 304 [ED NY, Nov. 16, 2012.

Title IX affords a remedy and private action. “Title [IX affords a remedy to a student who is
subjected to sexual harassment by a teacher or professor at an educational institution receiving
Federal funds quoting; Papelino v. Albany Coll. of Pharmacy of Union Univ. , 633 F.3d 81,
88-89 (2d Cir. 2011) and the institution held liable if it is established that the school official had
authority and did not address the harassment.” Quoting /rrera vs. Humpherys US Court of
Appeals, 2nd Circuit, 2017.” 20 U.S.C. Sec. 1681(a) (1988). Defendants/Dean hid the complaint
from Title IX Officer. Title IX is enforceable through an implied private right of action, Cannon
v. University of Chicago, 441 U.S. 677, 99 S.Ct. 1946, 60 L.Ed.2d 560 (1979), for monetary
damages as well as injunctive relief, Franklin v. Gwinnett County Pub. Sch., 503 US 60, 1992
holding monetary damages are available under Title IX. See Yusuf v. Vassar College, 827
F.Supp. 952, (S.D.N.Y.1993), US Court of Appeals, Second Circuit. “...we reverse the district
court's dismissal of Yusuf's Title IX claim and reinstate Yusuf's supplemental state law claims.”
Claims and Relief: My complaint has 341 facts; “a complaint should not be dismissed for
failure to state a claim unless it appears beyond doubt that the plaintiff can prove no set of facts
in support of his claim which would entitle him to relief.” Conley v. Gibson, 355 U.S. 41, 45-46
(1957). ) “ In considering a motion to dismiss, the pleadings are construed in the light most
favorable to the nonmoving party, and the facts alleged in the complaint must be taken as true.”
In Haines vs. Kerner, 404 U.S. 519 1972, a Pro Se complaint “should not be dismissed before
allowing plaintiff to present evidence on his claims.” The district court's role is to ensure that the
claims of pro se litigants are given "fair and meaningful consideration."Maizker v. Herr, 748
F.2d 1142, 1146 (7th Cir.1984); Caruth v. Pinkney, 683 F.2d 1044, 1050 (7th Cir.1982) Estelle
v. Gamble, 429 U.S. 97, 106, 97 S.Ct. 285, 292, 50 L.Ed.2d 251 (1976).” Because the complaint
was dismissed for failure to state a claim, we must take as true its handwritten pro se allegations.
Cooper v. Pate, 378 U.S. 546 (1964). See Also McConnell vs. LeMoyne and Branum v. Clark:
927 F.2d 698 (1991) United States Court of Appeal. As in Doe vs. Columbia University No.
15-1536 (2d Cir. 2016) my 2nd Amended Complaint_meets and exceeds the “low”: standard
described in Littlejohn vs. City of New York “by alleging facts that give rise to a plausible
minimal! inference ofibias sufficient ta survive a motion! to dismiss which the court held applies
to Title LX cases.” At the pleading stage, "a plaintiff is not required to plead a prima facie case
under McDonnell Douglas...to defeat a motion’ to dismiss." Id! at 84) Instead since "'al temporary
presumption of} discriminatory; motivation’ is created under the first prong ofi the MfcDonnelli
Douglas analysis, a plaintiff] ‘need only; give plausible support, to a minimal! inference of!
discriminatory motivation.” Id, (quoting Littlejohn v. City of New York, 795 F.3d! 297, 307, 311
(2d Cir. 2015)). My claims are valid; relief is reinstatement, award of the degree and damages.
CAUSAL CONNECTION: Summa v. Hofstra Univ., 708 F.3d 115, 127-28 (2d) 2013 ‘We
have regularly held that “[tJhe causal connection needed for proof of a retaliation claim can be
established indirectly by showing that the protected activity was closely followed in time by the
adverse action.” Cifra v. Gen. Elec. Co., 252 F.3d 205, 217 (2d Cir.2001). On the contrary, my
Case 2:18-cv-07434-JS-ARL Document 42 Filed 08/19/19 Page 3 of 3 PagelD #: 625

Second Amended! Complaint has shown a causall connection! and very close proximity to adverse
action: speaking out about harassment followed by retaliation, suspension and expulsion.

4 CORNERS: Defendants must stay within the 4 corners of my Second Amended! Complaint!
They have altered my facts to “gin up” their own false narrative. However, “consideration! is
limited to the facts stated in the complaint and documents attached to the complaint as exhibits on
incorporated by reference. See Kramer v. Time Warner, Inc., 937 F.2d 767, 773 (2d|Cir. 1991)”|
Defendants can’t include hearsay non authenticated out of court statements, improperly retrieved
electronic communications. See Tubbs vs. Stony Brook University et al. cv 00517 - (S.D.N.Y.
2016 - extrinsic documents were not admitted; the Motion to Dismiss denied in its entirety).
FOURTEENTH AMENDMENT/DUE PROCESS In Goss v. Lopez, 419 U.S. 565 (1975) the
Supreme Court has ruled that students have a “legitimate entitlement to a public education as a
property right”. “[W]Jhen a university has adopted a rule or guideline establishing the procedure
to be followed in relation to suspension or expulsion[,] that procedure must be substantially
observed” (Tedeschi v. Wagner Coll., 49 N.Y.2d 652, 660, 427 N.Y.S.2d 760, 404 N.E.2d 1302)
“and where] as here) that procedure was not substantially| observed thd petition| should! be
granted”| (sed id.J see generally Matter of Berkeley-Caines vi Sti Johri Fisher Coll, 11 A.D.3dl
895] 895-896] 782 N.Y.S.2d 309} Matter\ of Bennett v: Wells Coil [Appeal No. 1]J219 A.D.2d
352] 356] 641 N.Y.S.2d!929)| Quoting| Matter\ of Scott McConnell v LeMoyne, College} Appellate
Div! NY! 4th Dept., 2006. I had! a dud process right to continued enrollment) a hearing and notice!
Even! in! sexual) misconduct cases, students complete their semester and are not banned from
University| on expelled mid! semester as I was: (See Doe vs. Haas) Shane} SUNY\Stony Brook
CV-00014-DRH-AKTj 2019 - the student had! a 6 months suspension! after completion of!
semester), see 7ubbs vs. Stony Brook CV\00517 SDNYi 2018 and M/cConned v Le Moyne College
and Branurm v: Clark 927 F.2d 698 1991 (property interest in! degree)| Taber’s dismissal letter!
dated! 10/25/2017 violated! published| policy/procedure and! the vagueness doctrind (Dud Process
14th Amendment) sed D.C. and M.S. v. City of St. Louis, Mo.| 795 F.2d 652, 653 (8th Cir.1986).
State claims! Negligence/Defendants negligently| employed] and promoted] Thomas Mangano}
whd has a history| of! sexuall harassment] see Ryder| vs. East Meadow! School District and Thomas
Mangand Case/Index\ No! 00-007234 and CV| 003209 ADS} £.D.N.Y! 2000/2002! Breach! of!
contract) In} Novio v: New! York Acad. of|Art United States District! Court for the $.D.N.Y! July
17] 2018, certain promises in! thd contract can survive on a motion! td dismiss sea Clarke vi Tr! of
Columbid Univ\ of City of N.Y., No! 95 Civ! 10627\ (PKL)| 1996. Sed Ross vs. Creighton
University 957 F.2d 410 (1992) U.S) Ct! ofl Appeals 7th Cir. (citing Carr v: St! John's Univ., 171
A.D.2d! 632, 2311 N.Y.S.2d 410 (App.Div.)J affd| without opinion] 12 N.Y.2d 802, 235 N.Y.S.2di
834] 187 N.E.2d 18 (1962)! Stony| Brook breached! an implied/express contract! Defendants carted
blanche breached! and violated! their! own published) policies om dismissall and suspension! Al
teacher owes a fiduciarviduty: See Krisi Johnson v: Schmitz) 119 #1 Supp| 24.90 (D} Conn. 2000)
and Martinelli v. Bridgeport Roman Catholic Diocesan 196 F.3d, 409 429 2nd Cir. 1999]
Respectfully submitted]

Danielle Sutton, Plaintiff Pro Sd

927 Montauk Hwy., Post Office Box 113
Oakdale, NY 11769,

cc: Richard Yorke, atty for Defendants
